Case 1:19-cv-02435-KLM Document 1 Filed 08/28/19 USDC Colorado Page 1 of 4




                           IN UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: ______


Julie Morgan,

         Plaintiff,

Premier Bankcard, LLC,

         Defendant.


                                           COMPLAINT


        For this Complaint, the Plaintiff, Julie Morgan, by undersigned counsel, states as follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      Plaintiff, Julie Morgan (“Plaintiff”), is an adult individual residing in Northglenn,

Colorado, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant Premier Bankcard, LLC (“Premier Bankcard”), is a South Dakota

business entity with an address of 3820 North Louise Avenue, Sioux Falls, South Dakota 57107-

0145, and is a “person” as defined by 47 U.S.C. § 153(39).
Case 1:19-cv-02435-KLM Document 1 Filed 08/28/19 USDC Colorado Page 2 of 4




                                             FACTS


       5.      Within the last year, Premier Bankcard started calling Plaintiff’s cellular

telephone, number 720-xxx-7688.

       6.      At all times mentioned herein, Premier Bankcard contacted Plaintiff using an

automated telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial

or prerecorded voice.

       7.      When Plaintiff answered the calls from Premier Bankcard, she heard a

prerecorded message instructing Plaintiff to hold for the next available representative.

       8.      During a live conversation in February of 2019, Plaintiff demanded that all calls

to her cease immediately.

       9.      Nonetheless, Premier Bankcard continued to place automated calls to Plaintiff’s

cellular telephone.

                                            COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.


       10.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       11.     At all times mentioned herein and within the last four years, Defendant called

Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

       12.     Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

                                                 2
Case 1:19-cv-02435-KLM Document 1 Filed 08/28/19 USDC Colorado Page 3 of 4




         13.   The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §

227(b)(1).

         14.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         15.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         16.   Each of the aforementioned calls made by Defendant constitutes a violation of the

TCPA.

         17.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         18.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF


         WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:


               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Such other and further relief as may be just and proper.




                                                 3
Case 1:19-cv-02435-KLM Document 1 Filed 08/28/19 USDC Colorado Page 4 of 4




                   TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: August 28, 2019

                                        Respectfully submitted,

                                        By /s/ Sergei Lemberg

                                        Sergei Lemberg, Esq.
                                        CT Bar No.: 425027
                                        LEMBERG LAW LLC
                                        43 Danbury Road, 3rd Floor
                                        Wilton, CT 06897
                                        Telephone: (203) 653-2250
                                        Facsimile: (203) 653-3424
                                        E-mail: slemberg@lemberglaw.com
                                        Attorneys for Plaintiff

                                        Plaintiff:
                                        Julie Morgan
                                        10500 Irma Drive, Apt. 17-103
                                        Northglenn, CO 80233




                                    4
